MEMORANDUM **
Mamuka Kvinikadze, a native and citizen of Georgia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s and BIA’s denial of petitioner’s claims on the basis of an adverse credibility finding. Malhi v. INS, 336 F.3d 989, 992 (9th Cir. 2003). We grant the petition in part, deny the petition in part, and dismiss the petition in part.
Substantial evidence does not support the IJ’s and BIA’s adverse credibility determination. Kvinikadze plausibly and reasonably explained why he did not include two details from his asylum application — that he was cut during a beating by police and that he took a two-week trip. See Bandari v. INS, 227 F.3d 1160, 1166-67 (9th Cir.2000) (reversing where IJ based adverse credibility determination on the omission of a detail of petitioner’s persecution from an asylum application).
Kvinikadze’s contention that the IJ’s reliance on the asylum officer’s notes affected his proceedings fails because Kvini-kadze did not specify what prejudice he suffered. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We deny the petition with respect to this claim.
Finally, we lack jurisdiction to review Kvinikadze’s contention that the IJ was biased, because Kvinikadze failed to exhaust his administrative remedies. See Sanchez-Cruz v. INS, 255 F.3d 775, 780 (9th Cir.2001). We dismiss the petition with respect to this claim.
We grant the petition with respect to the asylum, withholding of removal and CAT claims, and remand to the BIA for further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
*700PETITION FOR REVIEW GRANTED in part; DENIED in part; DISMISSED in part; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.